'IheHonorableCscarB. I4cInnis           C@nion No. H-751
CriminalDistrictAttorney
Hidalgo County                          RZ: Whether a sheriff'sbond
mclburg, Texas                          wouldcover shortagesin the
                                        cash izondsand fines paid the
                                        sheriffand his deputies.



     You have requestedour cpinioncomcerhihgthe liabilityof a
sheriff and his bonding curpanyfor shortagesof fines and cash bonds
paid to jailemwxking underthe sheriff'ssupervision. Youalso ask
whetherthe answertoyourfirstquesti~~d~~fferentiftbe
prisonerwas arrestedby aromaagencyother than the sheriff'soffice.

    Article 6870, V.T.C.S.,provides:

         Sheriffsshall be responsiblefor the official
         acts of their deputies,and they shall have
         ~rtore&refrantheirdeputiesbohdand
         security;and they shall have the sama rsmdies
         against their deputiesand suretiesas any person
         canhave againsta sheriffandhis sureties.

See also V.T.C.S. art. 5116. under these statutesa sheriffandhis
--
suretyhaveheenheld liable forthemalfeasameof deputiesperfomu.ug
officialacts. Bracken v. Cato, 54 F.2d 457 (5thCir. 1931);-- Rxh v.
Graybar Electxic~4%~           708 (T=x.Sup. 1935);---
                                                     see also Aetna
Casualty h Surety Co. v. Clark, 150 S.W.Zd 78 U'ex.Sup. 1941).

     The collectionof bail bonds and fines is clearlyan officialact.
Code Crim. Proc. arts. 17.20,17.21;AttorneyGeneralCpinionsU-183
(1973),WX-1326 (1962),V-1548 (1952). Accordingly,in our opinion the
sheriffwould be liable under article6870 for the misappropriationof
these funds by his deputies. -
                             See AttorneyGeneral OpinionH-360 (1974).




                              p. 3152
The RnncrableOscar 8. &X.nnis - page 2 (H-751)



    Article6866, V.T.C.S.,prwides:

         Rvezy person elected to the office of sheriffshall,
         baforeenterbqqxm     the duties of hisoffice, give
         abond. ..amditicmedthathewillaaxnmtforand
         paymertc    thepexscms authorizedbylawto receive
         the same, all fines, forfeituresand penaltiesthat
         he my collect for the use of the Stateor any
         county, . * . al-dthathewill faithmlyp?rfoIm
         allsuchdutiesasmybereguiredofh3mby
         law. . . .

Ccncerningthe liabilityof thsbrding canpany,thegeneralrule 1s
that"[ilnordertoholdsuchasurety,there~tbeaviolationofthe
amditicnof thebnd." AetnafCasuai   ,ty & SuretyCo. v._Clark, =a.&,
80. Sincetheatxcun~~~isanexpre~~~l~n~f
and since the acccunting-forbail bands is a-dutyrequiredof sheriffs
bylawandthusalsoa     wrditionof thebnd, inouropinion the surety
wmldbs liablefor the failureof the sherifftcacanmtforthese
fundswhetherornotthe failure tm aconmtisduetoade@y.

     Yoursecazdquesti~iswhether~~wouldreachthesameresultas
toba.ilkondsi.ftheprisone.r~arrestedbyanagencyotherthanthe
sheriff'soffice. Since thenatureof t3eccllectionofbailbnds as
au officialduty of t&e sheriff is not dqeudent upm.his havixg arrested
the primmer, in our opinion the result ramins the s&e where ix has
not.

                          SUMMARY

         w;thnrt regsrd to the psrson arfesting the
         prismer,asheriff andhis surety are iiable
         for themisappropriationof fines andbaiibcuds
         collectedby a deputy sheriff.
'IYeHonorableOscar B. llcInnis- page 3 (H-7511




APPIOED:




Opinion CannitGe

j*




                             p. 3184